Citation Nr: 1426179	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-18 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin 


THE ISSUE

Whether the July 9, 2009, decision awarding nonservice-connected death pension benefits to the appellant with one dependent child, but not excluding her child's Social Security Administration (SSA) income in determining the amount of this award, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to February 1974 and May 1975 to July 1975.  He died in November 2006 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 9, 2009, decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin. 

In August 2012, the appellant testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in New Orleans, Louisiana.  A transcript of the hearing has been associated with the claims file.   

The Board notes that, in addition to the paper claims file, there are also electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files pertaining to this appeal.  A review of the documents in the Virtual VA file reveals relevant procedural documents, which were considered by the RO.  Further, the  VBMS file does not contain any documents at this time.  


FINDING OF FACT

Although provided with a VA Form 21-674 (Request for Approval of School Attendance) and a VA Form 21-0571 (Application for Exclusion of Child's Income) in a January 2009 letter from the PMC and/or the July 9, 2009, decision letter, and informed that completion of such forms was necessary if the appellant wished to include her older children and exclude her youngest child's SSA income on the grounds of hardship in the calculation of her pension award, she failed to complete and return such forms.   


CONCLUSION OF LAW

The July 9, 2009, decision awarding nonservice-connected death pension benefits to the appellant with one dependent child, but not excluding that child's SSA income in determining the amount of this award, was properly promulgated.  38 U.S.C.A. §§ 1541, 1543 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Notwithstanding the above, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Indeed, that is the case here, although the Board notes that adequate notice was provided in January 2009 as to the information necessary to substantiate the appellant's claim for pension, sufficient evidence was developed in this appeal, and no further development is required.  Moreover, as the undersigned at the August 2012 hearing explained the nature of the matter on appeal, and suggested to the appellant that she should consider reapplying for additional VA pension benefits with submission of the information that she has failed to do so previously, there has also been compliance with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Analysis

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's nonservice-connected death.  See 38 U.S.C.A. § 1541(a) (West 2002). An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271.  In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. § 3.271(a). 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of 5 percent of the maximum annual rate of improved pension. Income from SSA disability benefits is not specifically excluded under 38 C.F.R. 
§ 3.272; therefore, income from SSA disability benefits is included as countable income. 

Regulations also provide for a hardship exclusion of a child's income.  "Hardship" shall be held to exist when annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement.  Expenses necessary for reasonable family maintenance include expenses for basic necessities (such as food, clothing, shelter, etc.) and other expenses, determined on a case-by- case basis, which are necessary to support a reasonable quality of life.  See 38 C.F.R. § 3.23(d)(6).

When hardship is established under the provisions of 38 C.F.R. section 3.23(d)(6),  there shall be excluded from the available income of a child an amount equal to the amount by which annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement computed without consideration of this exclusion.  The amount of this exclusion shall not exceed the available income of the child, and annual expenses necessary for reasonable family maintenance shall not include any expenses that were considered in determining the available income of the child or the countable annual income of the surviving spouse.  See 38 C.F.R. § 3.272(m).

The maximum annual rate of improved death pension benefits shall be the amount specified, and as increased from time to time, under 38 U.S.C.A. § 5312.  See 
38 U.S.C.A. § 1541(b) (West 2002); 38 C.F.R. § 3.23(a)(5).   The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21. 

The appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  Following the Veteran's death on November 21, 2006, the Veteran filed claims for death pension in January 2007 and December 2007 that were denied in March 2007 and July 2008, respectively, on the basis of her family income exceeding the limits for these benefits set by law.   

The appellant again filed a claim for death pension in August 2008, and completed a VA Form 21-0519S-1 [Improved Pension Eligibility Verification Report (Surviving Spouse with Children)] at that time listing having three children, Melvin born in December 1991, Ashley in 1990, and Lauren in 1985. 

A January 2009 letter from the PMC informed the appellant that it was working on her claim for pension, but that she needed to provide additional information and evidence.  She was notified that she needed to provide the requested information within one year of the date of this letter, and enclosed with this letter were various forms for her to complete, to include a VA Form 21-674 (Request for Approval of School Attendance).  In this regard, the appellant was specifically advised that she had previously indicated that her older two children, Lauren and Ashley, were in school and, because they are over the age of 18, VA can potentially consider them as dependents on her award only if they are still in school. 

In a July 9, 2009, decision, to which the appellant was notified on July 14, 2009, the appellant was awarded death pension effective from September 1, 2008, to March 31, 2009.  This award was based on SSA matching demonstrating a gross award of monthly SSA benefits of 1,300.40 on behalf of the appellant and $650 on behalf of Melvin.  This letter also noted that, as the appellant did not complete the VA Form 21-674, the appellant's children Lauren and Ashely, could not be added to her award.  Also enclosed with this letter was a VA Form 21-0571, which the appellant was told she was to complete if she wished VA to consider excluding Melvin's income on the grounds of hardship.  

Despite being provided with VA Forms 21-0571 and 21-674 and informed of the importance of doing so, she has not completed and submitted such forms.  In this regard, the duty to assist is not a one-way street; that is, if a claimant wishes help in developing his or her claim, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, and while the Board is sympathetic to the appellant's financial and health situation, to include as described to the undersigned at the August 2012 hearing, for the period from September 1, 2008, to March 31, 2009, the inclusion of Lauren and Ashley as dependents and a hardship exclusion of Melvin's income pursuant to 38 C.F.R. §§ 3.23(d)(6), 3.272(m) cannot be considered.  In short, therefore, the undersigned finds that the July 9, 2009, decision awarding nonservice-connected death pension benefits to the appellant, but not including Lauren and Ashely and excluding Melvin's SSA income in determining the amount of this award, was proper.  As such, the appellant's claim is denied on the basis of a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The July 9, 2009, decision awarding nonservice-connected death pension benefits to the appellant with one dependent child, but not excluding her child's SSA income in determining the amount of this award, was proper; the appeal is denied.   



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


